UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2007 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 1-7627 74-1895085 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 10000 Memorial Drive, Suite 600 Houston, Texas 77024-3411 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 688-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □
